Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
The following is a Final Office Action. 

In response to Examiner's communication of 3/3/2022, Applicant responded on 5/30/2022, amended 1, 3-5, 10, 12-14, and 19.

Claims 1-5, 7, 9- 14, 16, and 18-20 are pending in this application and have been examined. 











Response to Arguments - 35 USC § 101
Applicant’s arguments with respect to the rejections have been fully considered, but they are not persuasive. 

Applicant submits, “...the features of Claim 1 cited above, a host platform captures an electronic message via an application programming interface (API) and then creates an interactive notification reminder based on a combination of keywords identified in a subject line of the message and a body of the message for a task. Furthermore, the host also draws insight from the task and historical communications and creates an additional / secondary task associated with the first task. The host also displays both the interactive reminder notice of the first task together with the interactive reminder notice of a second task thus providing the user with an automated reminder and an automated additionally scheduled task...These steps are not conventional in the art of notification platforms because such platforms cannot auto-determine a first task based on an electronic message nor auto-determine an additional task based on the first task and historical communications. Moreover, the steps require a network connected host platform consuming data from one or more APIs and creating interactive notifications that are output on a graphical user interface...Applicant's claims do not fall into any of the enumerated groupings and therefore cannot be abstract.  However, for the sake of argument, even if Applicant's claims did include an abstract idea, under the second prong (2A2) of the 2019 Guidance, as asserted by the Examiner in the Final Office Action, the Examiner is required to show that Applicant's claims are directed to, and do not just include, an abstract idea..., the additional elements of the claims recite generating a second task associated with the first task based on historical communications. This task is output together with the first task in an interactive manner on the graphical user interface. This is a specific improvement over prior art systems by auto-detecting tasks from communications...plicant notes that Applicant's claims impose meaningful, practical, and succinct operations that provide an unconventional solution to a problem of accuracy and efficiency of generating shipping orders. In particular, see Applicant's arguments presented above, which describe a concrete, practical solution to the problem. Thus, Applicant's numerous claim limitations would clearly integrate an alleged abstract idea into a practical application that reduces the amount of applications needed for reminders of tasks detected from multiple different media channels and that does not monopolize a judicial exception and are thereby patent eligible because the practical application of Applicant's claims allow for a real-world benefit through computing systems. While applicant submits that the claimed invention is not directed to an abstract idea as discussed above, should the Office nonetheless maintain its position that the claims are directed to an abstract idea, Applicant respectfully submits that under the second step (2B) of Alice the ordered combination of elements in the independent claims are sufficient to ensure that the claim amounts to significantly more than the judicial exception...” Examiner respectfully disagrees.

Analyzing under Step 2A, Prong 1:
The limitations regarding, ...to receive, ... message between a sending ... and one or more receiving ... via one or more of a plurality of different media channels between the sending ... and the one or more receiving ...detect a first keyword from a subject line of the ... message and a second keyword from a body of the ...message; determine a first task to be performed based on the first and second keywords and generate an interactive reminder notice for the first task by inserting the first and second keywords into empty fields of a notification template, determine a second task to be performed based on the first task and historical communications of the sending ..., and display the interactive reminder notice together with an interactive request to schedule the second task via a..., under the broadest reasonable interpretation, may be interpreted to include a human reasonably using their mind with pen and paper to, …to receive, ... message between a sending ... and one or more receiving ... via one or more of a plurality of different media channels between the sending ... and the one or more receiving ...detect a first keyword from a subject line of the ... message and a second keyword from a body of the ...message; determine a first task to be performed based on the first and second keywords and generate an interactive reminder notice for the first task by inserting the first and second keywords into empty fields of a notification template, determine a second task to be performed based on the first task and historical communications of the sending ..., and display the interactive reminder notice together with an interactive request to schedule the second task via a...; therefore, the claims are directed to a mental process. 

The limitations regarding, …to receive, ... message between a sending ... and one or more receiving ... via one or more of a plurality of different media channels between the sending ... and the one or more receiving ...detect a first keyword from a subject line of the ... message and a second keyword from a body of the ...message; determine a first task to be performed based on the first and second keywords and generate an interactive reminder notice for the first task by inserting the first and second keywords into empty fields of a notification template, determine a second task to be performed based on the first task and historical communications of the sending ..., and display the interactive reminder notice together with an interactive request to schedule the second task via a..., under the broadest reasonable interpretation, may be interpreted as, human organizing, scheduling, prioritizing tasks for human from received human communications, which is managing personal behavior or relationships or interactions between people; therefore, the claims are directed to organizing human activities. 

Accordingly, the claims are directed to a mental process and organizing human activities, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.


Analyzing under Step 2A, Prong 2:
This judicial exception is not integrated into a practical application under the second prong of Step 2A. 
In particular, the claims recite the additional elements beyond the recited abstract idea identified under Step 2A, Prong 1, such as:

Claim 1, 10, 19: computing system, network interface configured, via one or more application programming interfaces (APIs), electronic, system, systems, processor, user interface, non-transitory computer readable medium comprising instructions that when read by a processor cause the processor

, and pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Further, these additional elements generally link the abstract idea to a technical environment, namely the environment of a computer. 

Additionally, with respect to the elements, ...to receive, ... message, ..., detect a first keyword..., display the interactive reminder notice...., these elements do not add a meaningful limitations to integrate the abstract idea into a practical application because they are extra-solution activity, pre and post solution activity - i.e. data gathering – to receive, ... message, ..., detect a first keyword..., data output –display the interactive reminder notice....


Analyzing under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. 
As noted above, the aforementioned additional elements beyond the recited abstract idea are not sufficient to amount to significantly more than the recited abstract idea because, as an order combination, the additional elements are no more than mere instructions to implement the idea using generic computer components (i.e. apply it). 
Additionally, as an order combination, the additional elements append the recited abstract idea to well-understood, routine, and conventional activities in the field as individually evinced by the applicant’s own disclosure in at least, [0045] FIG. 6 is not intended to suggest any limitation as to the scope of use or functionality of embodiments of the application described herein. Regardless, the computing node 600 is capable of being implemented and/or performing any of the functionality set forth hereinabove. For example, the computing node 600 may be a network server of a larger enterprise network that connects multiple user workstations to the Internet, a private network, or the like [0046] In computing node 600 there is a computer system/server 602, which is operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with computer system/server 602 include, but are not limited to, cloud computing platforms, personal computer systems, server computer systems, thin clients, thick clients, hand-held or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputer systems, mainframe computer systems, and distributed computing environments that include any of the above systems or devices, and the like.  [0047] Computer system/server 602 may be described in the general context of computer system-executable instructions, such as program modules, being executed by a computer system. Generally, program modules may include routines, programs, objects, components, logic, data structures, and so on that perform particular tasks or implement particular abstract data types. [0048]   As shown in FIG. 6, computer system/server 602 in cloud computing node 600 is shown in the form of a general-purpose computing device. The components of computer system/server 602 may include, but are not limited to, one or more processors or processing units (processor) 604, a system memory 606, and a bus that couples various system components including the system memory 606 to the processor 604.  [0056]   One skilled in the art will appreciate that a "system" could be embodied as a personal computer, a server, a console, a personal digital assistant (PDA), a cell phone, a tablet computing device, a smartphone or any other suitable computing device, or combination of devices. Presenting the above-described functions as being performed by a "system" is not intended to limit the scope of the present application in any way but is intended to provide one example of many embodiments. Indeed, methods, systems and apparatuses disclosed herein may be implemented in localized and distributed forms consistent with computing technology.  [0058]   A module may also be at least partially implemented in software for execution by various types of processors. An identified unit of executable code may, for instance, comprise one or more physical or logical blocks of computer instructions that may, for instance, be organized as an object, procedure, or function. Nevertheless, the executables of an identified module need not be physically located together but may comprise disparate instructions stored in different locations which, when joined logically together, comprise the module and achieve the stated purpose for the module. Further, modules may be stored on a computer-readable medium, which may be, for instance, a hard disk drive, flash device, random access memory (RAM), tape, or any other such medium used to store data. [0060]   It will be readily understood that the components of the application, as generally described and illustrated in the figures herein, may be arranged and designed in a wide variety of different configurations. Thus, the detailed description of the embodiments is not intended to limit the scope of the application as claimed but is merely representative of selected embodiments of the application. [0061] One having ordinary skill in the art will readily understand that the above may be practiced with steps in a different order, and/or with hardware elements in configurations that are different than those which are disclosed. Therefore, although the application has been described based upon these preferred embodiments, it would be apparent to those of skill in the art that certain modifications, variations, and alternative constructions would be apparent., as required by the Berkheimer Memo.

Furthermore, as an ordered combination, these elements amount to generic computer components receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d).













Response to Arguments – Prior Art
Applicant’s arguments with respect to the rejections have been fully considered, but they are not persuasive. However, Applicant’s arguments are moot in light of new grounds of rejection necessitated by Applicant’s amendments. 























Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7, 9-14, 16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 1 (similarly 10 and 19) recite,
“A ... comprising: 
.... to receive, ... message between a sending ... and one or more receiving ... via one or more of a plurality of different media channels between the sending ... and the one or more receiving ...; and 
a ... configured to 
detect a first keyword from a subject line of the ... message and a second keyword from a body of the ...message; 
determine a first task to be performed based on the first and second keywords and generate an interactive reminder notice for the first task by inserting the first and second keywords into empty fields of a notification template, 
determine a second task to be performed based on the first task and historical communications of the sending ..., and 
display the interactive reminder notice together with an interactive request to schedule the second task via a ....”



Analyzing under Step 2A, Prong 1:
The limitations regarding, ...to receive, ... message between a sending ... and one or more receiving ... via one or more of a plurality of different media channels between the sending ... and the one or more receiving ...detect a first keyword from a subject line of the ... message and a second keyword from a body of the ...message; determine a first task to be performed based on the first and second keywords and generate an interactive reminder notice for the first task by inserting the first and second keywords into empty fields of a notification template, determine a second task to be performed based on the first task and historical communications of the sending ..., and display the interactive reminder notice together with an interactive request to schedule the second task via a..., under the broadest reasonable interpretation, may be interpreted to include a human reasonably using their mind with pen and paper to, …to receive, ... message between a sending ... and one or more receiving ... via one or more of a plurality of different media channels between the sending ... and the one or more receiving ...detect a first keyword from a subject line of the ... message and a second keyword from a body of the ...message; determine a first task to be performed based on the first and second keywords and generate an interactive reminder notice for the first task by inserting the first and second keywords into empty fields of a notification template, determine a second task to be performed based on the first task and historical communications of the sending ..., and display the interactive reminder notice together with an interactive request to schedule the second task via a...; therefore, the claims are directed to a mental process. 

The limitations regarding, …to receive, ... message between a sending ... and one or more receiving ... via one or more of a plurality of different media channels between the sending ... and the one or more receiving ...detect a first keyword from a subject line of the ... message and a second keyword from a body of the ...message; determine a first task to be performed based on the first and second keywords and generate an interactive reminder notice for the first task by inserting the first and second keywords into empty fields of a notification template, determine a second task to be performed based on the first task and historical communications of the sending ..., and display the interactive reminder notice together with an interactive request to schedule the second task via a..., under the broadest reasonable interpretation, may be interpreted as, human organizing, scheduling, prioritizing tasks for human from received human communications, which is managing personal behavior or relationships or interactions between people; therefore, the claims are directed to organizing human activities. 

Accordingly, the claims are directed to a mental process and organizing human activities, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.


Analyzing under Step 2A, Prong 2:
This judicial exception is not integrated into a practical application under the second prong of Step 2A. 
In particular, the claims recite the additional elements beyond the recited abstract idea identified under Step 2A, Prong 1, such as:

Claim 1, 10, 19: computing system, network interface configured, via one or more application programming interfaces (APIs), electronic, system, systems, processor, user interface, non-transitory computer readable medium comprising instructions that when read by a processor cause the processor

, and pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Further, these additional elements generally link the abstract idea to a technical environment, namely the environment of a computer. 

Additionally, with respect to the elements, ...to receive, ... message, ..., detect a first keyword..., display the interactive reminder notice...., these elements do not add a meaningful limitations to integrate the abstract idea into a practical application because they are extra-solution activity, pre and post solution activity - i.e. data gathering – to receive, ... message, ..., detect a first keyword..., data output –display the interactive reminder notice....
Analyzing under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. 
As noted above, the aforementioned additional elements beyond the recited abstract idea are not sufficient to amount to significantly more than the recited abstract idea because, as an order combination, the additional elements are no more than mere instructions to implement the idea using generic computer components (i.e. apply it). 
Additionally, as an order combination, the additional elements append the recited abstract idea to well-understood, routine, and conventional activities in the field as individually evinced by the applicant’s own disclosure in at least, [0045] FIG. 6 is not intended to suggest any limitation as to the scope of use or functionality of embodiments of the application described herein. Regardless, the computing node 600 is capable of being implemented and/or performing any of the functionality set forth hereinabove. For example, the computing node 600 may be a network server of a larger enterprise network that connects multiple user workstations to the Internet, a private network, or the like [0046] In computing node 600 there is a computer system/server 602, which is operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with computer system/server 602 include, but are not limited to, cloud computing platforms, personal computer systems, server computer systems, thin clients, thick clients, hand-held or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputer systems, mainframe computer systems, and distributed computing environments that include any of the above systems or devices, and the like.  [0047] Computer system/server 602 may be described in the general context of computer system-executable instructions, such as program modules, being executed by a computer system. Generally, program modules may include routines, programs, objects, components, logic, data structures, and so on that perform particular tasks or implement particular abstract data types. [0048]   As shown in FIG. 6, computer system/server 602 in cloud computing node 600 is shown in the form of a general-purpose computing device. The components of computer system/server 602 may include, but are not limited to, one or more processors or processing units (processor) 604, a system memory 606, and a bus that couples various system components including the system memory 606 to the processor 604.  [0056]   One skilled in the art will appreciate that a "system" could be embodied as a personal computer, a server, a console, a personal digital assistant (PDA), a cell phone, a tablet computing device, a smartphone or any other suitable computing device, or combination of devices. Presenting the above-described functions as being performed by a "system" is not intended to limit the scope of the present application in any way but is intended to provide one example of many embodiments. Indeed, methods, systems and apparatuses disclosed herein may be implemented in localized and distributed forms consistent with computing technology.  [0058]   A module may also be at least partially implemented in software for execution by various types of processors. An identified unit of executable code may, for instance, comprise one or more physical or logical blocks of computer instructions that may, for instance, be organized as an object, procedure, or function. Nevertheless, the executables of an identified module need not be physically located together but may comprise disparate instructions stored in different locations which, when joined logically together, comprise the module and achieve the stated purpose for the module. Further, modules may be stored on a computer-readable medium, which may be, for instance, a hard disk drive, flash device, random access memory (RAM), tape, or any other such medium used to store data. [0060]   It will be readily understood that the components of the application, as generally described and illustrated in the figures herein, may be arranged and designed in a wide variety of different configurations. Thus, the detailed description of the embodiments is not intended to limit the scope of the application as claimed but is merely representative of selected embodiments of the application. [0061] One having ordinary skill in the art will readily understand that the above may be practiced with steps in a different order, and/or with hardware elements in configurations that are different than those which are disclosed. Therefore, although the application has been described based upon these preferred embodiments, it would be apparent to those of skill in the art that certain modifications, variations, and alternative constructions would be apparent., as required by the Berkheimer Memo.

Furthermore, as an ordered combination, these elements amount to generic computer components receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d).

Moreover, the remaining elements of dependent claims do not transform the recited abstract idea into a patent eligible invention because these remaining elements merely recite further abstract limitations that provide nothing more than simply a narrowing of the abstract idea recited in the independent claims. 

Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components to “apply” the recited abstract idea, perform insignificant extra-solution activity, and generally link the abstract idea to a technical environment. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-5, 7, 9-14, 16, and 18-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7, 9-14, 16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable by US Patent Publication to US20120278388A1 to Kleinbart et al., (hereinafter referred to as “Kleinbart”) in view of US Patent Publication to US20160269334A1 to Sana et al. (hereinafter referred to as “Sana”) 

As per Claim 1, Kleinbart teaches:  (Currently amended) A computing system comprising: 
a network interface configured to receive, via one or more application programming interfaces (APIs), electronic message between a sending system and one or more receiving systems via one or more of a plurality of different media channels between the sending system and the one or more receiving systems; and  (in at least [0040] FIG. 1 illustrates an example hardware arrangement in accordance with an embodiment of the present application [0050] An ability to organize existing and future conversations occurring through different methods and/or services is provided via a synchronization of various Internet communications protocols and/or messaging API's (Application Programming Interface), which may maintain SSL Encryption (Secure Sockets Layer) and/or TLS Encryption (Transport Layer Security) or the like. Such protocols may include IMAP (Internet Message Access Protocol), POP (Post Office Protocol), XMPP (Extensible Messaging and Presences Protocol)/IM (Instant Messaging), VoIP (Voice over Internet Protocol), SMS (Short Message Service)/MMS (Multimedia Messaging Service), Messaging API's (Facebook, Gchat, AIM, Skype, or the like), and/or IP videoconferencing. [0051] literal text-based conversations that are accessed through standard Internet protocols or proven API's are preferably funneled and specifically threaded to a user or users to which the conversation originated and/or applies. In one example, a category of “no subject conversations” is supported, in which users may create topics to further organize conversations. Such topics may then be tagged to one or more respective tasks. For example, the topic may be provided in a “subject line,” as known in the art. The effect that arises is one where conversations, regardless of where occurring, are sortable based on one or more criteria, such as by one or more persons, or by task in which discussion is relied upon for completion. [0053] speech-to-text translation is provided for calls that are made or received by a user's telephone (e.g., cellular phone or smartphone, or landline). In one embodiment, the provider of the teachings herein supplies telephone hardware to users. In addition, speech-to-text translation may be provided for voicemail. Additionally, speech-to-text translation may be provided for IP videoconferencing, in-network VoIP calls, and voicemail left on users' personal phone numbers on their mobile devices. In an embodiment, task-specific, or conversation-specific vocabulary may be added by user(s) to improve speech-to-text translations. Semantic analysis may function as an accessory to the speech-to-text translation by identifying keywords that trigger one or more operations.  )
a processor configured to 
detect a first keyword from a subject line of the electronic message and a second keyword from a body of the electronic message; (in at least [0053] task-specific, or conversation-specific vocabulary may be added by user(s) to improve speech-to-text translations. Semantic analysis may function as an accessory to the speech-to-text translation by identifying keywords that trigger one or more operations. For example, by mentioning the word “reservation or “restaurant”, a reservation system API (OpenTable, for example) may automatically open in which the Coordinator (as described herein) automates scheduling, including by recognizing dates/times. This may occur through semantic analysis interpretation of speech-to-text translation, or text-based messages, with which the Coordinator will recommend optimal dates/times according to common available time-slots that may also be similar or equivalent to any dates/times [0055] prioritization occurs as a function of whether or not a conversation is related to a task or is categorized as a “no subject” field. If the conversation is being continued or initiated and is related to a task,  [0056] existing e-mail subjects are preferably converted to topics, and users can then tag topics to a specific existing task or turn the subject of a past (most likely recent) e-mail into a new task that needs task-actions)
determine a first task to be performed based on the first and second keywords and generate an interactive reminder notice for the first task by ... into empty fields of a notification template, (in at least [0051] the topic may be provided in a “subject line,” as known in the art. The effect that arises is one where conversations, regardless of where occurring, are sortable based on one or more criteria, such as by one or more persons, or by task in which discussion is relied upon for completion. [0053] by mentioning the word “reservation or “restaurant”, a reservation system API (OpenTable, for example) may automatically open in which the Coordinator (as described herein) automates scheduling, including by recognizing dates/times. This may occur through semantic analysis interpretation of speech-to-text translation, or text-based messages, with which the Coordinator will recommend optimal dates/times according to common available time-slots that may also be similar or equivalent to any dates/times, [0054] The results can then be used for a variety of purposes, such as for categorization of e-mail into a specific conversation stream, or the generation of one or more tasks in the to-do list. [0060] The prioritization aspect may also perform a dynamic change in a user's to-do list [0062] terms that relate to a user wanting to set up a calendar date are viewed, and then recommended that this be scheduled in a user's to-do list. [Fig. 3][Fig. 4][0070] importing data-events from internet mail protocol (email), and when a user gives permission to access his/her existing email server (service), all communication is sorted, for example, according to the sender and relevancy (date). Within these sender-centric threaded conversations are subjects in existing emails, which become topics that users can convert to tasks, [0086] a “to-do” list is provided that includes the most pressing tasks (e.g., the seven most pressing tasks that must be completed). A selectable option may be provided if a user wishes to view an expanded list. The optimization algorithm orders the list. Tasks that are completed are removed from the to-do list, and may be accessible within a dedicated completed tasks section. When tasks are created, the optimization algorithm adds them to the list. Users can add tasks to the list, or they may be added indirectly. For example, in case of a missed call, a task may be generated to return the call. Unanswered e-mails are also tasks (e-mails that are opened and dismissed may be excluded). Both of these are prioritized in part by the relationship strength. Relationship strength is derived by examination of the user's history with the caller or sender of the e-mail, or by designation by the user of relationship strength. Prioritization is also determined by reference to the user calendar. If a user uses more time for a task than originally allocated, then some shorter tasks may be re-allocated before the next, but closer hard deadline task. As an example, if a user with a lunch appointment task at noon finishes a task at 11:30, and cannot accomplish a task of 45 minutes duration before lunch, then the alternative of starting the 45 minute task, or placing and completing 3 calls on the task list may be provided that, based on past experience with the call recipients can be completed in the available time. Similarly, tasks may be reallocated if the user completes his/her tasks more quickly than anticipated. As experience grows, estimates of time will be refined to enable completion of particular kinds of tasks. All of this is preferably reflected in the to-do list. A user can also complete tasks out of the suggested order. Although sub-optimal in terms of time allocation, task completion is kept in consideration. This component of the optimization system is local in nature, optimizing in a small scale (both in terms of time and scope). For example, see FIGS. 3 and 4. )
determine a second task to be performed based on the first task and historical communications of the sending system, and (in at least [0086] a “to-do” list is provided that includes the most pressing tasks (e.g., the seven most pressing tasks that must be completed). A selectable option may be provided if a user wishes to view an expanded list. The optimization algorithm orders the list. Tasks that are completed are removed from the to-do list, and may be accessible within a dedicated completed tasks section. When tasks are created, the optimization algorithm adds them to the list. Users can add tasks to the list, or they may be added indirectly. For example, in case of a missed call, a task may be generated to return the call. Unanswered e-mails are also tasks (e-mails that are opened and dismissed may be excluded). Both of these are prioritized in part by the relationship strength. Relationship strength is derived by examination of the user's history with the caller or sender of the e-mail, or by designation by the user of relationship strength. Prioritization is also determined by reference to the user calendar. If a user uses more time for a task than originally allocated, then some shorter tasks may be re-allocated before the next, but closer hard deadline task. As an example, if a user with a lunch appointment task at noon finishes a task at 11:30, and cannot accomplish a task of 45 minutes duration before lunch, then the alternative of starting the 45 minute task, or placing and completing 3 calls on the task list may be provided that, based on past experience with the call recipients can be completed in the available time. Similarly, tasks may be reallocated if the user completes his/her tasks more quickly than anticipated. As experience grows, estimates of time will be refined to enable completion of particular kinds of tasks. All of this is preferably reflected in the to-do list. A user can also complete tasks out of the suggested order. Although sub-optimal in terms of time allocation, task completion is kept in consideration. This component of the optimization system is local in nature, optimizing in a small scale (both in terms of time and scope). For example, see FIGS. 3 and 4. [0087] a list may be ordered, for example, via an optimization algorithm. As tasks are completed by users, those tasks are immediately removed from the users' respective to-do lists. As users create tasks, for example, via a task-management software application, the tasks are added to the users' respective to-do lists, for example, via an optimization algorithm. In an embodiment, users may add tasks directly to a to-do list, or tasks may be added to a to-do list via information processor 102. In either case, the tasks are prioritized, at least in part, via a respective relationship strength, which may be derived by examination of a user's history with another person (e.g., a caller, or sender of an e-mail) or otherwise as designated by a respective user. Prioritization may also be determined by reference to a user's calendar.)
display the interactive reminder notice together with an interactive request to schedule the second task via a user interface. (in at least [0088] Tasks may be allocated and reallocated according to one or more conditions. For example, if a user uses more time per task then originally allocated, tasks that may require a shorter amount of time may be reallocated before a next deadline. For example, a user with a lunch appointment task at noon finishes a task at 11:30 a.m., but cannot accomplish a task requiring forty-five minutes prior to the lunch appointment. Information processor 102 may offer the user an alternative of starting the forty-five-minute task at a different time, or may place or complete three calls on a to-do list that, based on previous experience with the callers, may be completed in the available thirty-minute time period. Similarly, an information processor 102 may re-allocate tasks in case a user completes his or her tasks more quickly than originally anticipated. Information processor 102 uses data-events received in connection with the task-management to “learn” and refine estimates of time that may be required to complete a particular task or kind of task. Also in an embodiment, a user may perform tasks in an order other than that proposed by information processor 102. This may be sub-optimal, in terms of time allocation, however, information processor 102 preferably acknowledges when tasks are completed and adjusts to-do lists)

Although implied, Kleinbart does not expressly disclose the following limitations, which however, are taught by Sana,
... generate an interactive reminder notice for the first task by inserting the first and second keywords into empty fields of a notification template (in at least [0029] the tags 130 may be displayed in a subject of the communication 118 and/or a body of the communication 118. [0039] automatically insert the existing hashtag into the body 216 of the email message 202. In some embodiments, as illustrated in FIG. 2, more than one existing hashtag may match. The existing hashtags 208, #ProjectX, #ProjectY, and #ProjectZ, may be displayed in a drop-down menu 206, a pop-menu, and/or a dialog box, for example, through the communication user experience adjacent to the user input. The user may select 218 one of the existing hashtags 208. The tag module may then insert the selected existing hashtag into the body 216 of the email message 202. In some examples, the existing hashtags 208 may be displayed in a prioritized order such that the most likely existing hashtag to be selected is displayed first. Machine learning techniques may be employed, to determine priority. For example, the priority may be determined based on a tag history of past communications that include similar attributes to the attributes of the email message 202. The attributes may include a sender 210, one or more recipients 212, words in a subject 214, and/or words in the body 216 of the email message 202. For example, if a large number of past email messages sent by the sender 210 to the one or more recipients 212 included the hashtag, #ProjectX, the tag module may prioritize #ProjectX over other existing hashtags that match the user input, and display #ProjectX first.)

At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Kleinbart by, ...the tags 130 may be displayed in a subject of the communication 118 and/or a body of the communication 118....automatically insert the existing hashtag into the body 216 of the email message 202. In some embodiments, as illustrated in FIG. 2, more than one existing hashtag may match. The existing hashtags 208, #ProjectX, #ProjectY, and #ProjectZ, may be displayed in a drop-down menu 206, a pop-menu, and/or a dialog box, for example, through the communication user experience adjacent to the user input. The user may select 218 one of the existing hashtags 208. The tag module may then insert the selected existing hashtag into the body 216 of the email message 202. In some examples, the existing hashtags 208 may be displayed in a prioritized order such that the most likely existing hashtag to be selected is displayed first. Machine learning techniques may be employed, to determine priority. For example, the priority may be determined based on a tag history of past communications that include similar attributes to the attributes of the email message 202. The attributes may include a sender 210, one or more recipients 212, words in a subject 214, and/or words in the body 216 of the email message 202. For example, if a large number of past email messages sent by the sender 210 to the one or more recipients 212 included the hashtag, #ProjectX, the tag module may prioritize #ProjectX over other existing hashtags that match the user input, and display #ProjectX first.)..., as taught by Sana, with a reasonable expectation of success if arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make this modification to the teachings of Kleinbart with the motivation of, ....Conversations between groups of users are common, where emails, other communications, and data are exchanged repeatedly over a period of time. Provision of tags in communication environments may enable the users to organize, search for, and share content of the conversations more efficiently, improving communication and collaboration among the users...provide automatic classification, suggestion, and/or completion of the tags. The tags may be displayed in conjunction with the communication through communication user experiences associated with the participants, where the participants may interact with the tags for search and organization purposes..., provision of tags in communication environments may improve user efficiency as the users may be able to quickly organize, search for, and/or share communications employing the associated tags. Various other features, such as automatic classification, suggestion, and/or completion of the tags, among others, may further improve user efficiency. Additionally, user interaction performance may be improved by enabling persistent presentation of tags in a conversation across mailboxes promoting collaboration among groups of users. Furthermore, analysis of the tags may inform trends associated with a user, a group of users, and/or an organization to unlock discovery scenarios...., as recited in Sana.


As per Claim 2, Kleinbart teaches: (Previously presented) The computing system of claim 1, 
wherein the plurality of different media channels include at least email communications, instant message communications, and telephone communications.  (in at least [0070] The present application may import data from existing services, so the users can begin improving productivity efficiency at the onset of their use of the application. Unlike known data importing applications, the present application includes importing data-events from internet mail protocol (email), and when a user gives permission to access his/her existing email server (service), all communication is sorted, for example, according to the sender and relevancy (date). Within these sender-centric threaded conversations are subjects in existing emails, which become topics that users can convert to tasks, and which are then supported by the respective databases (tool) that allow the user to complete each task. Moreover, one or more tools are preferably provided for attachment(s) that require task-actions. For example, see FIG. 5. )


As per Claim 3, Kleinbart teaches: (Currently amended) The computing system of claim 1, 
wherein the processor is configured to determine the second task from the electronic message based on one or more user-input keywords included in the body of the electronic message.   (in at least [0070] The present application may import data from existing services, so the users can begin improving productivity efficiency at the onset of their use of the application. Unlike known data importing applications, the present application includes importing data-events from internet mail protocol (email), and when a user gives permission to access his/her existing email server (service), all communication is sorted, for example, according to the sender and relevancy (date). Within these sender-centric threaded conversations are subjects in existing emails, which become topics that users can convert to tasks, and which are then supported by the respective databases (tool) that allow the user to complete each task. Moreover, one or more tools are preferably provided for attachment(s) that require task-actions. For example, see FIG. 5.  [0100] Series of tasks may be determined from recurring data-events from legacy services that may be received through communication and/or semantic analysis of keywords that promote task-generation. [0109] Conversations, which may include e-mail exchanges, TWITTER direct messages, voice conversations, audio messages, video conferences, or the like may be categorized as either (a) social (which require no task-action on the part of participants) or (b) task oriented. The latter category will cause identified tasks to be generated and placed into the to-do list. Task-generations may be done automatically, through API application of text-to-semantic interpreter, and integrated into the to-do list, or through audio-to-text-to-semantic interpreter, and integrated into the task list. The audio-to-text may be used for phone conversations, voice mails, the audio component of videoconferences or conversations, or other forms of audio communications.)


As per Claim 4, Kleinbart teaches: (Currently amended) The computing system of claim 1, 
wherein the processor is further configured to determine the first task based on one or more user-spoken keywords vocalized during a telephone call via one or more of the plurality of different media channels.  (in at least [0053] speech-to-text translation is provided for calls that are made or received by a user's telephone (e.g., cellular phone or smartphone, or landline). In one embodiment, the provider of the teachings herein supplies telephone hardware to users. In addition, speech-to-text translation may be provided for voicemail. Additionally, speech-to-text translation may be provided for IP videoconferencing, in-network VoIP calls, and voicemail left on users' personal phone numbers on their mobile devices. In an embodiment, task-specific, or conversation-specific vocabulary may be added by user(s) to improve speech-to-text translations. Semantic analysis may function as an accessory to the speech-to-text translation by identifying keywords that trigger one or more operations. For example, by mentioning the word “reservation or “restaurant”, a reservation system API (OpenTable, for example) may automatically open in which the Coordinator (as described herein) automates scheduling, including by recognizing dates/times. This may occur through semantic analysis interpretation of speech-to-text translation, or text-based messages, with which the Coordinator will recommend optimal dates/times according to common available time-slots that may also be similar or equivalent to any dates/times)


As per Claim 5, Kleinbart teaches: (Currently amended) The computing system of claim 1, 
wherein the processor is configured to determine a task for both the sending system and a receiving system from among the one or more receiving systems based on a keyword within content of a communication between the sending system and the receiving system. (in at least [0100] Series of tasks may be determined from recurring data-events from legacy services that may be received through communication and/or semantic analysis of keywords that promote task-generation. [0101] Within a user's account, for example, common keywords in task-actions produced by the user are semantically recognized and cross-compared with content and/or data-events from other, potentially more reliable, web data-event sources that offer an API for access thereto.)


As per Claim 7, Kleinbart teaches: (Previously presented) The computing system of claim 1, wherein the processor is further configured to 
auto-suggest an action to address the first task via the user interface based on previously stored communications.  (in at least [0119] comparing individual task schedules with location-based time data-events in order to determine and recommend to the user the optimal moment for task-action for a particular task.)


As per Claim 9, Kleinbart teaches: (Previously presented) The computing system of claim 1, wherein the processor is configured to 
determine a priority of the first task with respect to the second task based on one or more non-time related attributes of the first and second tasks, including one or more of an effort associated with the first and second tasks, a level of experience associated with the first and second tasks, and a type of the first and second tasks. (in at least [0098] a task and/or task-group may include a template representing an order of operations for achieving an objective and that is cataloged in a heuristic database. For example, the database may include a collection of user-generated tasks and/or task-groups. The data may be compared and contrasted with similar tasks and their effectiveness (measuring, for example, the time-spent, steps taken, and/or quantity of content produced), which may eventually provide a task catalogue of task templates. In an embodiment, task templates may be organization-specific or available for all users. Alternatively, task templates may offer additional or alternate options. Preferably, task templates are alterable for customization purposes. [0138] An administrator or manager may set organization-based tasks manually, or may manually override a subordinate's organization-based to-do list, and importing data-events from services may also create Tasks. Optimization of time may occur by determining how many tasks are held up by not completing a task at hand, in the pursuit of an end goal.)


As per Claim 10-14, 16, 18 and 19-20, for A method (see at least Kleinbart  [0018]) and A non-transitory computer readable medium (see at least Kleinbart  [0043]), respectively, substantially recite the subject matter of Claim 1-5, 7, 9 and are rejected based on the same reasoning and rationale.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO HAN MAX LEE whose telephone number is (571)272-3821.  The examiner can normally be reached on Mon-Thurs 8:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PO HAN MAX LEE/Examiner, Art Unit 3623         

/CHARLES GUILIANO/Primary Examiner, Art Unit 3623